United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2983
                                   ___________

Ramon Guel, Jr.,                        *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of South Dakota.
Warden Whitehead,                       *
                                        * [UNPUBLISHED]
             Appellee.                  *
                                   ___________

                             Submitted: June 13, 2008
                                Filed: June 26, 2008
                                 ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

       Ramon Guel, Jr., appeals the district court’s1 denial of his 28 U.S.C. § 2241
petition. We conclude the denial was proper for the reasons explained by the district
court. See United States v. Lurie, 207 F.3d 1075, 1076 (8th Cir. 2000) (standard of
review). Accordingly, we affirm the district court’s judgment, and deny as moot
Guel’s motion for a ruling. See 8th Cir. R. 47B.
                       ______________________________



      1
        The Honorable Lawrence L. Piersol, United States District Judge for the
District of South Dakota.